Citation Nr: 1524710	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-02 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disability, claimed as emphysema due to asbestos exposure.  

(The issue of entitlement to service connection for amputation of the little finger of the right hand and the issue of entitlement to service connection for a right arm disability with intermittent numbness are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to February 1967.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2011, the appellant testified at a Board hearing at the RO before Veterans Law Judge Eric S. Leboff.  

In a May 2012 decision, the Board denied service connection for a right little finger disability and a right arm disability.  The Board remanded the remaining issue on appeal - entitlement to service connection for a lung disability - to the RO for additional evidentiary development.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the appellant a letter notifying him of an opportunity to receive a new decision from the Board.  Later that month, the appellant responded that he wished to have the May 2012 decision vacated and a new one issued in its place.  He also indicated that he wished to appear at another Board hearing.  

In June 2014, the Board vacated the portion of its May 2012 decision denying entitlement to service connection for a right little finger disability and a right arm disability.  

In November 2014, the appellant and his sister testified at a second Board hearing before Veterans Law Judge J.W. Zissimos.  38 C.F.R. § 20.1304 (2014).  At the hearing, the appellant indicated that he wished to discuss only the issue of entitlement to service connection for a lung disability, although he wished to keep the issues of service connection for a right little finger disability and a right arm disability in appellate status.  

As a result, at the November 2014 Board hearing, the appellant was advised that, because he was testifying before two different Veterans Law Judges (VLJs) with respect to the issue of entitlement to service connection for a lung disability, his appeal for that issue would be assigned to a panel of three VLJs and both VLJs who conducted hearings would participate in making the decision in that appeal.  See 38 C.F.R. § 20.707 (2014).  He was offered the opportunity to appear at a hearing before the third panel member, but he waived his right to a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

In order to accommodate the panel review, the issue of entitlement to service connection for a lung disability is the subject of the instant decision.  The remaining issues of entitlement to service connection for amputation of the little finger of the right hand and a right arm disability with intermittent numbness are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (providing that separate decisions are required when more than one VLJ held a hearing in an appeal on different issues).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has repeatedly reported having a lung disability for many decades, which he believes is due to asbestos exposure in service.  However, the majority of post-service medical records have shown that the Veteran has not had a lung disorder.  These records include pulmonary function tests, chest x-rays, spirometry, CT scans, and clinical examinations.  They also document his smoking history and the fact that he was working for a coal mining company.  

Nevertheless, a November 2002 VA medical record listed an impression of a history of COPD, despite the fact that the spirometry results were normal.  The appellant was prescribed an inhaler and scheduled for a full pulmonary function test, but he failed to report without explanation.  In July 2003, a chest X-ray was negative.  The appellant was referred for a COPD class in December 2003, but he declined to participate.  In April 2005, the appellant claimed that a pulmonary function test had been performed by an outside provider and had shown COPD.  He was prescribed Atrovent for COPD.  Subsequent VA clinical records show continued notations of stable COPD.  

In light of the appellant's military occupational specialty and the evidence of record showing notations of COPD, the appellant was afforded a VA examination in October 2011.  At that time, he reported having shortness of breath for the past 7 to 8 years.  The examiner diagnosed him as having dyspnea only.  He noted that a recent pulmonary evaluation performed by VA earlier in 2011, including pulmonary function testing, a chest X-ray, and a high resolution CT scan, found no evidence of COPD, chronic bronchitis, emphysema, asbestos exposure, or any significant pulmonary disease.  With respect to the appellant's reported dyspnea, the examiner noted that the appellant's smoking history may have caused nonspecific ventilatory findings, but that diagnostic testing contained nothing upon which to make a specific pulmonary diagnosis.  The examiner noted that the appellant's VA pulmonary specialist had suggested that weight loss was the most likely effective intervention for the appellant's complaints.  

The Board thereafter sought clarification of the examiner's opinion, particularly given the previous notations of COPD in the record.  In a June 2013 opinion, the examiner noted that it was his opinion that the appellant did not have COPD caused by or related to military service, as there was no clear diagnosis of COPD documented in the record.  He noted that the appellant had undergone an extensive evaluation by a pulmonary specialist in 2011, including pulmonary function testing and a high resolution CT scan, which showed no evidence for COPD or emphysema.  

Since that time, the appellant has submitted a December 2014 letter from Dr. S.T.S., a private pulmonologist, who indicated that the appellant was under his care for both COPD and asbestosis.  Dr. S.T.S. noted that the appellant had been exposed to asbestos in service thirty years earlier and that it was more likely than not that his current pulmonary disease, i.e the asbestosis, is directly related to that exposure.  However, the basis for this medical opinion is unclear, as the clinical records attached to his letter are entirely silent for any indication of either condition.  In addition, the Board notes that the appellant served on active duty approximately fifty years ago, rather than thirty years ago, as noted by Dr. S.T.S.  

Nonetheless, given Dr. S.T.S.'s indication that the appellant is currently under his care for COPD and asbestosis, the Board finds that the treatment records are needed, to include the results of any diagnostic testing that may have been performed.  Moreover, in light of the foregoing, clarification is also needed to determine whether the Veteran has had a lung disorder at any time during the pendency of the appeal that may be related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary information and authorization from the appellant, the AOJ should contact Dr. S.T.S. and request that he provide the basis for his diagnosis of COPD and asbestosis.  The AOJ should also ask Dr. S.T.S. to provide clinical records of his treatment for the appellant's COPD and asbestosis.  

2.  The AOJ should also review the record and ensure that it contains complete clinical records pertaining to the appellant from the Huntington VA Medical Center for the period from February 2000 to the present, to include the results of the detailed pulmonary work-up performed in 2011, as cited in the October 2011 and June 2013 VA medical opinions.  

3.  After the above records have been secured and associated with the record, the appellant should be afforded a VA medical examination to determine the nature and etiology of any current lung disability.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the appellant currently has (or has had at any point since January 2007) a chronic lung disability, to include emphysema, COPD, or asbestosis.  

If the examiner determines that the appellant has not had a lung disability during the pendency of the appeal, he or she should explain that conclusion with reference to the pertinent evidence of record, including the VA and private clinical records containing notations of COPD and asbestosis.  

If the examiner concludes that the appellant has had a current lung disability during the appeal period, he or she should provide an opinion as to whether the disability is related to the appellant's active service or any incident therein, including exposure to asbestos, as opposed to any post-service etiology such as the appellant's smoking history, his weight, or his work history for a coal mining company.  

A complete rationale should be provided.

4.  After the development requested above has been completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	ERIC S. LEBOFF	J.W. ZISSIMOS
	              Veterans Law Judge                                Veterans Law Judge
         Board of Veterans' Appeals                      Board of Veterans' Appeals


	                         __________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

